Case 2:19-cv-00818-SDW-LDW Document 1 Filed 01/21/19 Page 1 of 8 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 LORENZO ANALCO ARELLANO,

        Plaintiff,

 vs.
                                                     COLLECTIVE ACTION COMPLAINT
 R&J SUPERMARKET CORP. d/b/a LA
 ROCA SUPERMARKET, and JOSE                                   Jury Trial Demanded
 NOLASCO, individually,

        Defendants.


       Plaintiff LORENZO ANALCO ARELLANO (“Plaintiff” or “Arellano”), by and through

his attorneys, upon personal knowledge as to himself and upon information and belief as to other

matters, brings this Collective Action Complaint against Defendants R&J SUPERMARKET

CORP. d/b/a LA ROCA SUPERMARKET, (“La Roca” or “corporate Defendant”), JOSE

NOLASCO (“Nolasco”), individually, (collectively, “Defendants”), and alleges as follows:

                                       INTRODUCTION

1. Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’ violation of

   the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C.§201 et. seq.

   and the New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a et seq. (“NJWHL”).

2. Plaintiff brings this lawsuit against Defendants as a collective action on behalf of himself and

   all other persons similarly situated –grocery store employees - who suffered damages for

   damages as a result of Defendants’ violations of the FLSA pursuant to the collective action

   provisions of 29 U.S.C. § 216(b).




                                                 1
Case 2:19-cv-00818-SDW-LDW Document 1 Filed 01/21/19 Page 2 of 8 PageID: 2



3. This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

   § 1331 and by 29 U.S.C. § 216(b).

4. This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims pursuant to 28

   U.S.C. §§ 1332 and 1367.

5. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events or omissions giving rise to the claims occurred in this district.

6. At all times material hereto, Plaintiff performed non-exempt stocking and cleaning duties for

   the Defendants in Union City, Hudson County, New Jersey. Defendants are therefore within

   the jurisdiction and venue of this Court.

7. At all times pertinent to this Complaint, the corporate Defendant, La Roca, was and is an

   enterprise engaged in interstate commerce or in the production of interstate goods for

   commerce as defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). Defendants operate a retail

   grocery store, buying and selling products that move through interstate commerce.

   Alternatively, Plaintiff and those similarly situated employees worked in interstate

   commerce, i.e., using the tools and products which moved through interstate channels so as

   to produce an end product for Defendants’ consumers. Thus, Plaintiff and those similarly

   situated employees fall within the protections of the Act.

                                                  PARTIES

8. Plaintiff Arellano is an adult individual who is a resident of Union City, Hudson County,

   New Jersey.

9. Plaintiff Arellano was employed by Defendants full time as a non-exempt laborer, from in or

   about July, 2008, through in or about February, 2018.




                                                 2
Case 2:19-cv-00818-SDW-LDW Document 1 Filed 01/21/19 Page 3 of 8 PageID: 3



10. Upon information and belief, at all times relevant to this Complaint, the Defendants employ

   individuals to perform labor services on behalf of the Defendants.

11. Upon information and belief, at all times relevant to this Complaint, the Defendants’ annual

   gross volume of sales made or business done was not less than $500,000.00.

12. At all times relevant to this Complaint, the corporate Defendant is and was an employer

   engaged in commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.]

13. Upon information and belief, Defendant Nolasco, is a New Jersey state resident.

14. Upon information and belief, at all times relevant to this Complaint, individual

   Defendant Nolasco has been an owner, partner, officer and/or manager of the Defendant La

   Roca.

15. Upon information and belief, at all times relevant to this Complaint, individual

   Defendant Nolasco has had power over personnel decisions at the Defendants’ business,

   including the management of day to day operations, control over employee pay practices and

   the power to change same, and the power to hire and fire employees, set their wages, and

   otherwise control the terms of their employment.

                                               FACTS

16. Based upon the information preliminarily available, and subject to discovery in this cause,

   from in or about July, 2008, until in or about February, 2018, Defendants did not properly

   compensate Plaintiff for all regular hours he worked and for all overtime hours he worked in

   a work week.

17. During the relevant time period, Plaintiff Arellano was paid approximately $425.00 to

   $495.00 per workweek.




                                                3
Case 2:19-cv-00818-SDW-LDW Document 1 Filed 01/21/19 Page 4 of 8 PageID: 4



18. During the relevant time period, Plaintiff Arellano routinely worked six (6) to seven (7) days

   per week.

19. During the relevant time period, Plaintiff Arellano regularly worked approximately sixty-six

   (66) to seventy-seven (77) hours per week.

20. Upon information and belief, Plaintiff was not paid minimum wage as prescribed by the

   federal law or the laws of the state of New Jersey and further was not paid one-and-one half

   times the minimum wage for all hours worked in excess of forty (40) in each work week.

21. Upon information and belief, employees similarly situated to Plaintiff were also improperly

   compensated for their hours worked through forty (40) in a workweek and for those overtime

   hours worked in excess of forty (40) hours in a work week, similarly to Plaintiff.

22. Defendants have engaged in a widespread pattern, policy, and practice of violating the FLSA

   and NJWHL, as described in this Complaint.

23. At all times material hereto, Plaintiff and all similarly situated employees, were performing

   their duties for the benefit of and on behalf of Defendants.

24. This cause of action is brought to recover from Defendants, overtime compensation,

   liquidated damages, and the costs and reasonable attorneys’ fees under the provisions of 29

   U.S.C. §216(b), as well as applicable provisions of NJWHL, on behalf of Plaintiff and all

   other current and former employees similarly situated during the material time.

25. The records, if any, concerning the number of hours worked by Plaintiff and all other

   similarly situated employees, are in the possession and custody of Defendants.

26. The records, if any, concerning the compensation actually paid to Plaintiff and all other

   similarly situated employees, are in the possession and custody of Defendants.




                                                 4
Case 2:19-cv-00818-SDW-LDW Document 1 Filed 01/21/19 Page 5 of 8 PageID: 5



27. At all times pertinent to this complaint, Defendants failed to comply with Title 29 U.S.C. §§

   201-209, as well as applicable provisions of the NJWHL, in that Plaintiff performed services

   and labor for Defendants for which Defendants made no provision to pay Plaintiff and other

   similarly situated employees compensation to which they were lawfully entitled for all of

   their hours worked and for those hours worked in excess of forty (40) within a work week.

28. The additional persons who may become Plaintiffs in this action are Defendants’ non-exempt

   employees who were not properly compensated for those hours worked in excess of forty

   (40) hours in one or more work periods, on or after January 21, 2016.

29. Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent him

   individually and incurred attorneys’ fees and costs in bringing this action. Pursuant to 29

   U.S.C. § 216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees and costs.

                                  COUNT I
                  RECOVERY OF MINIMUM WAGE COMPENSATION
                           PURSUANT TO THE FLSA


30. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

   Paragraphs 1 through 29 above.

31. Plaintiff is entitled to be paid additional compensation for each of her hours worked per work

   period.

32. All similarly situated employees of the Defendants are similarly owed their minimum wage

   rate of pay for each and every hour they worked and were not properly paid.

33. Defendants knowingly and willfully failed to pay Plaintiff and the other auto salesmen

   similarly situated to him in accordance with minimum wage laws for their hours worked in a

   work week.




                                                  5
Case 2:19-cv-00818-SDW-LDW Document 1 Filed 01/21/19 Page 6 of 8 PageID: 6



34. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff and those

   similarly situated employees have suffered damages plus incurring costs and reasonable

   attorneys’ fees.

35. As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly situated

   employees are entitled to liquidated damages.


                                  COUNT II
                  RECOVERY OF MINIMUM WAGE COMPENSATION
                          PURSUANT TO THE NJWHL


36. Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs.

37. Pursuant to New Jersey Statutes §§ 34:11-56a4 et seq., every employer shall pay to each of

   his employees wages at a rate of not less than the minimum wage.

38. In violation of New Jersey Statutes §§ 34:11-56a4 et seq., the Defendants willfully failed to

   pay the Plaintiff and other similarly situated employees their statutorily required minimum

   wage compensation for all they hours worked for the Defendants.

                                      COUNT III
                          RECOVERY OF OVERTIME COMPENSATION
                                 PURSUANT TO THE FLSA

39. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

   Paragraphs 1 through 38 above.

40. Plaintiffs are entitled to be paid additional compensation for each overtime hour worked per

   work week.

41. Defendants knowingly and willfully failed to pay Plaintiff at time and one half of his regular

   rate of pay for his overtime hours worked in a work week.




                                                  6
Case 2:19-cv-00818-SDW-LDW Document 1 Filed 01/21/19 Page 7 of 8 PageID: 7



42. All similarly situated employees of the Defendants are also owed overtime pay for each and

    every overtime hour they worked and were not properly paid.

43. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff and those

    similarly situated employees have suffered damages plus incurring costs and reasonable

    attorneys’ fees.

44. As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly situated

    employees are entitled to liquidated damages.

                                             COUNT IV
                                    RECOVERY OF OVERTIME WAGES
                                       PURSUANT TO THE NJWHL

45. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

    Paragraphs 1 through 44 above.

46. Defendants’ aforementioned conduct is in violation of the NJWHL.

47. As a direct and proximate cause of Defendants’ actions, Plaintiff and those similarly situated

    employees suffered damages, including but not limited to past lost earnings.

                                              JURY TRIAL

48. Plaintiff and similarly situated employees demand a jury trial.



        WHEREFORE, Plaintiff, LORENZO ANALCO ARELLANO, and those similarly

situated employees, demand judgment, against Defendants R&J SUPERMARKET CORP,, d/b/a

LA ROCA SUPERMARKET, and JOSE NOLASCO, individually, for the payment of

compensation for all hours due them and all overtime hours due them, for which they have not

been properly compensated, liquidated damages, reasonable attorneys’ fees and costs of suit, and

for all other appropriate relief.




                                                  7
Case 2:19-cv-00818-SDW-LDW Document 1 Filed 01/21/19 Page 8 of 8 PageID: 8



     Dated: January 21, 2019            Respectfully submitted,

                                        /s Andrew I. Glenn
                                        Andrew I. Glenn
                                        E-mail: AGlenn@JaffeGlenn.com
                                        New Jersey Bar No.: 026491992
                                        Jodi J. Jaffe
                                        E-mail: JJaffe@JaffeGlenn.com
                                        New Jersey Bar No.: 022351993
                                        JAFFE GLENN LAW GROUP, P.A.
                                        301 N. Harrison Street, Ste9F,#306
                                        Princeton, New Jersey 08540
                                        Telephone: (201) 687-9977
                                        Facsimile: (201) 595-0308
                                        Attorneys for Plaintiff




                                    8
